 
Exhibit 10.12
 


 


 


 


 


 


 


 


 
Platinum Underwriters Reinsurance, Inc.
Executive Retirement Savings Plan
 


 


 


 


 


 


 


 
Effective: January 1, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents

 
ARTICLE I INTRODUCTION
1          
1.1
Introduction and Purpose
1    
ARTICLE II DEFINITIONS
2          
2.1
Account(s)
2  
2.2
Affiliated Company
2  
2.3
Benefit Distribution Date
2  
2.4
Board of Directors
2  
2.5
Change in Control
2  
2.6
Code
3  
2.7
Committee
3  
2.8
Company
3  
2.9
Compensation
3  
2.10
Disability
3  
2.11
Discretionary Employer Account
3  
2.12
Discretionary Employer Credits
4  
2.13
Effective Date
4  
2.14
Eligible Employee
4  
2.15
ERISA
4  
2.16
Investment Funds
4  
2.17
Matching Contribution Account
4  
2.18
Matching Contribution Credits
4  
2.19
Participant
4  
2.20
Plan
4  
2.21
Plan Year
4  
2.22
Qualified Plan
4  
2.23
Retirement Date
5  
2.24
Separation from Service
5  
2.25
Specified Employee
5  
2.26
Sponsor
7  
2.27
Valuation Date
7  
2.28
Written or "in Writing"
7  
2.29
Years of Service
7    
ARTICLE III ELIGIBILITY AND PARTICIPATION
8          
3.1
Eligibility to Participate
8  
3.2
Change in Status as Eligible Employee
8  
3.3
Cessation of Participation
8    
ARTICLE IV EMPLOYER CREDITS
9          
4.1
Establishment of Participant Accounts
9  
4.2
Matching Contribution Credits
9  
4.3
Discretionary Employer Contributions
9  
4.4
Employee Deferral Elections
9  
4.5
Credits for Investment Earnings and Debits for Investment Losses
9

 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE V VESTING
11          
5.1
Vesting of Matching Contribution Account
11  
5.2
Vesting of Discretionary Employer Account
11  
5.3
Accelerated Vesting
11  
5.4
Forfeiture of Non-vested Accounts
11    
ARTICLE VI PAYMENT OF BENEFITS
12          
6.1
Distributions of Benefits.
12  
6.2
Time and Form of Distributions
12  
6.3
Distributions to Specified Employees.
12  
6.4
Permitted Acceleration of Payment
12  
6.5
Payment For Unforeseeable Emergency
12  
6.6
Payment of Disability Benefits
13  
6.7
Payment of Death Benefits
13  
6.8
In-service Withdrawals and Distributions
13  
6.9
Change of Control
13  
6.10
Valuation of Distributions
13  
6.11
Timing of Distributions
13    
ARTICLE VII AMENDMENT AND TERMINATION OF PLAN
14          
7.1
Amendments Generally
14  
7.2
Right to Terminate
14    
ARTICLE VIII MISCELLANEOUS
15          
8.1
Unfunded Plan
15  
8.2
Nonguarantee of Employment
15  
8.3
Nonalienation of Benefits
15  
8.4
Taxes and Withholding
15  
8.5
Applicable Law
15  
8.6
Headings and Subheadings
15  
8.7
Severability
15  
8.8
Expenses
15  
8.9
Facility of Payment
16  
8.10
USERRA
16    
ARTICLE IX ADMINISTRATION OF THE PLAN
17          
9.1
Powers and Duties of the Committee
17  
9.2
Claims Procedure
17      
Addendum I
  19



 
- ii -

--------------------------------------------------------------------------------

 
 
ARTICLE I INTRODUCTION
 
1.1           Introduction and Purpose
 
 
The Platinum Underwriters Reinsurance, Inc. Executive Retirement Savings Plan
(the “Plan”) has been established by Platinum Underwriters Reinsurance, Inc.
(the “Sponsor”) for the purpose of providing deferred compensation for a select
group of management or highly compensated employees who contribute materially to
the continued growth, development and future business success of the Sponsor and
certain affiliates (collectively, the “Company”).  This Plan is intended to
enhance the long-term performance and retention of such management or highly
compensated employees selected to participate in this Plan.
 
The Plan is intended to constitute a non-qualified, unfunded plan for federal
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 as amended from time to time (“ERISA”).  Further, this Plan
is intended to comply with Code Section 409A and is to be construed in
accordance Code Section 409A, the Code Section 409A Regulations, and such
additional regulatory and/or other guidance as may be issued by the Internal
Revenue Service (“IRS”) or the U.S. Department of Treasury (“Treasury”) from
time to time with respect to Code Section 409A.
 
Without affecting the validity of any other provision of the Plan, to the extent
that any Plan provision does not meet the requirements of Code Section 409A and
the Code Section 409A Regulations (including modifications and amendments
thereto), the Plan shall be construed and administered as necessary to comply
with such requirements until this Plan is appropriately amended to comply with
such requirements.
 
The Plan was initially effective December 1, 2003 and was subsequently restated
effective December 1, 2008.  The Plan, as herein restated, governs all credits
and benefits provided for under the Plan, without regard to whether such credits
accrued before January 1, 2005.  The Plan is now amended and restated effective
January 1, 2011.  All credits in this Plan shall be subject to Code Section
409A, and the Code Section 409A Regulations.
 
This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.  As such, this Plan is
subject to limited ERISA reporting and disclosure requirements, and is exempt
from all other ERISA requirements.  Distributions required or contemplated by
this Plan or actions required to be taken under this Plan shall not be construed
as creating a trust of any kind or a fiduciary relationship between the Company
and any Participant, any Participant’s designated beneficiary, or any other
person.
 
This Plan is to be maintained according to the terms of this document and the
Sponsor or its designee shall have the sole authority to construe, interpret and
administer the Plan.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
ARTICLE II DEFINITIONS
 
Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:
 
2.1          Account(s)
 
Account(s) means the separate account established for recordkeeping purposes
only for each Participant comprised of the Matching Contribution Account and the
Discretionary Employer Account as further described in Article IV of the Plan.
 
2.2          Affiliated Company
 
Affiliated Company means (i) the Sponsor, (ii) any other corporation which is a
member of the controlled group of corporations which includes the Company,
provided that in applying Code Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b) and
determining trades or businesses under common control for purposes of Code
Section 414(c) 50 percent (50%) is substituted for 80 percent (80%) each time
used, and (iii) any other entity in which the Company has a significant equity
interest or owns a substantial capital or profits interest.
 
2.3          Benefit Distribution Date
 
Benefit Distribution Date means the distribution date as described in Section
6.2 of the Plan.
 
2.4          Board of Directors
 
Board of Directors means the Board of Directors of the Sponsor.
 
2.5          Change in Control
 
Change in Control means a change in ownership or control of the Company or one
of the events described below.  Whether a Change in Control has occurred shall
be objectively determinable and not subject to the discretion of the Committee,
the Board of Directors or any other person.
 
(a)           Change in Ownership of the Company.  The acquisition by any
person, entity or group of stock of the Company that, together with the stock
already held by such person, entity or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company;
provided that if any one person, entity or group is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person, entity or group
shall not be considered to cause a change in ownership of the Company under this
Section, or a change in effective control of the Company under subsection (b)
below.  An increase in the percentage of stock owned by any person, entity or
group, as a result of a transaction in which the Company acquires its stock in
exchange for property shall be treated as an acquisition of stock for purposes
of this Section.  This Section shall only apply when there is a transfer of
Company stock (or issuance of Company stock) and stock of the Company remains
outstanding after the transaction.
 
(b)           Change in Effective Control of the Company.  During any 12-month
period, (i) the acquisition by any person, entity or group of stock of the
Company that constitutes 30% or more of the total voting power of the stock of
the Company, or (ii) a majority of the members of the Board of Directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors as constituted prior to the
date of such appointment or election; provided that if any person, entity or
group is considered to effectively control the Company within the meaning of
this Section, the acquisition of additional control of the Company shall not be
considered to cause a change in effective control of the Company under this
Section, or a change ownership of the Company under subsection (a).
 
(c)           Change in Ownership of a Substantial Portion of the Company’s
Assets.  During any 12-month period, the acquisition by any person, entity or
group of assets of the Company that have a total gross fair market value equal
to more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition.  For purposes of this
Section, “gross fair market value” means the value of the Company’s total assets
or the value of the assets being disposed of, determined without regard to any
associated liabilities.  Notwithstanding the foregoing, a Change in Control
shall not occur under this Section where there is a transfer of assets to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, including:
 
 
(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 
 
(ii)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(iii)
a person, entity or group that owns, directly or indirectly, 50% or more of the
total value or voting power of all of the outstanding stock of the Company; or

 
 
(iv)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person, entity or group described above in
subparagraph (3).

 
(d)           For purposes of Section 2.6, the following rules shall apply:
 
 
(i)
Persons or entities shall not be considered to be acting as a group solely
because they purchase or own stock of the Company at the same time, or as a
result of the same public offering.  However, persons or entities shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.  If a person or entity owns stock
of the Company and stock of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company, such shareholder shall be considered to be acting as a group
only with other shareholders of the Company prior to the transaction and not
with respect to the shareholder’s ownership interest in the other corporation.

 
 
(ii)
Stock ownership shall be determined in accordance with Code Section
318(a).  Stock underlying a vested option shall be considered to be owned by the
individual who holds the vested option (and stock underlying an unvested option
shall not be considered to be owned by the individual who holds the unvested
option).  For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined in Treas.
Reg. sections 1.83-3(b) and (j)), the stock underlying the option shall not be
treated as owned by the individual who holds the option.

 
2.6          Code
 
Code means the Internal Revenue Code of 1986, as amended.  Where reference is
made to “Code Section 409A Regulations,” this is intended to refer to Treasury
Regulation Sections 1.409A-1 through –6, as such regulations may be modified or
amended by the Treasury from time to time.
 
2.7          Committee
 
Committee means the Investment Committee appointed by the Board of Directors of
the Sponsor that will be responsible for the administration of the Plan pursuant
to Article IX.
 
2.8          Company
 
Company means Platinum Underwriters Reinsurance, Inc., a Maryland corporation
and wholly-owned indirect subsidiary of Platinum Underwriters Holdings, Ltd., a
publicly traded company, and its affiliate, Platinum Administrative Services,
Inc., a Delaware corporation
 
2.9          Compensation
 
Compensation means cash compensation as defined in the Qualified Plan maintained
by the Company to the extent such compensation is in excess of the limit imposed
under Code Section 401(a)(17).  In no event, however, shall a Participant’s
compensation include, for purposes of the Plan, any item of compensation paid or
distributed to the Participant after a period of deferral, whether under this
Plan or any other program of deferred compensation maintained by the Company or
any Affiliated Company.
 
2.10        Disability
 
A Participant shall be deemed to have a condition that constitutes a
“Disability” if the Participant is “Disabled” under the rules set forth
herein.  For this purpose, a Participant is Disabled if the Participant is
determined to be totally disabled by the Social Security Administration.
 
The determination of whether a Participant is disabled may be made by any
person, at the Committee’s discretion, including the administrator of a
disability insurance program and the Committee itself.
 
2.11        Discretionary Employer Account
 
Discretionary Employer Account means the separate account established by the
Committee for recordkeeping purposes only to track Discretionary Employer
Credits in the name of each Participant in accordance with Section 4.1 of the
Plan.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.12        Discretionary Employer Credits
 
Discretionary Employer Credits means the amounts credited to a Participant’s
Discretionary Employer Account in accordance with Section 4.3 of the Plan.
 
2.13        Effective Date
 
Effective Date means January 1, 2011, the date of the amendment and restatement
of the Plan. The plan was originally effective December 1, 2003 and was
subsequently restated effective December 1, 2008.
 
2.14        Eligible Employee
 
Eligible Employee means participants in the Qualified Plan with base salary in
excess of the limit of Code Section 401(a)(17) for such Plan Year and who are
employees of the Company and are approved by the Committee for entry into the
Plan.
 
2.15        ERISA
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
 
2.16        Investment Funds
 
Investment Funds means one or more investment alternatives made available under
the Plan by the Sponsor for designation by Participants under the Plan for
purposes of determining investment earnings and losses.
 
2.17        Matching Contribution Account
 
Matching Contribution Account means the separate account established by the
Committee for recordkeeping purposes only to track Matching Contribution Credits
in the name of each Participant in accordance with Section 4.1 of the Plan.
 
2.18        Matching Contribution Credits
 
Matching Contribution Credits means the amounts credited to a Participant’s
Matching Contribution Account in accordance with Section 4.2 of the Plan.
 
2.19        Participant
 
Participant means any present or former Eligible Employee who has become a
Participant in the Plan in accordance with the provisions of Article III and who
continues to have an Account balance under the Plan or whose beneficiary has
such Account balance.
 
2.20        Plan
 
Plan means the Platinum Underwriters Reinsurance, Inc. Executive Retirement
Savings Plan, as set forth in this document and as amended from time to time.
 
2.21        Plan Year
 
Plan Year means the calendar year, the twelve-month period beginning each
January 1 and ending on December 31.
 
2.22        Qualified Plan
 
Qualified Plan means the Platinum Underwriters Reinsurance, Inc. Retirement
Savings Plan.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.23        Retirement Date
 
Retirement Date means the date upon which the Participant attains age 65.
 
2.24        Separation from Service
 
Separation from Service in general means a termination of an employee’s
employment with his or her employer by reason of the employee’s death,
retirement or otherwise.  However, for purposes of the Plan, an employee’s
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the employer under an applicable
statute or by contract.  For these purposes, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer.  If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.
 
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
employees have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other employers in the same
line of business.  An employee is presumed to have separated from service where
the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the employee
during the immediately preceding 36-month period.  An employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is 50 percent or more of the average level
of service performed by the employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period.  The presumption is rebuttable by demonstrating that
the employer and the employee reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the employer if the employee has been providing services to the
employer for a period of less than 36 months (or that the level of bona fide
services would not be so reduced).  For example, an employee may demonstrate
that the employer and employee reasonably anticipated that the employee would
cease providing services, but that, after the original cessation of services,
business circumstances such as termination of the employee’s replacement caused
the employee to return to employment.  Although the employee’s return to
employment may cause the employee to be presumed to have continued in employment
because the employee is providing services at a rate equal to the rate at which
the employee was providing services before the termination of employment, the
facts and circumstances in this case would demonstrate that at the time the
employee originally ceased to provide services, the employee and the employer
reasonably anticipated that the employee would not provide services in the
future.
 
The definition of Separation from Service as set forth above shall be
interpreted in a manner consistent with the applicable definition as set out in
the Code Section 409A Regulations, including any modifications or amendments to
such regulations.
 
2.25        Specified Employee
 
Specified Employee means an Eligible Employee who, as of the date of his or her
Separation from Service, is a “key employee” of an employer, any stock of which
is publicly traded on an established securities market or otherwise, as
determined under the Code Section 409A Regulations.  For these purposes, an
Eligible Employee is a “key employee” if he or she meets the requirements of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
Treasury Regulations thereunder and disregarding section 416(i)(5)) at any time
during the 12-month period ending on a “specified employee identification date”
(as hereinafter defined). If an Eligible Employee is a “key employee” as of a
“specified employee identification date,” the Eligible Employee is treated as a
“key employee” for purposes of this definition for the entire 12-month period
beginning on the “specified employee effective date.”  Special rules for
identifying Eligible Employees who are to be treated as Specified Employees are
set out below.
 
For purposes of identifying a Specified Employee by applying the requirements of
Code Section 416(i)(1)(A)(i), (ii), and (iii), the definition of compensation
under Treasury Regulation Section 1.415(c)-2(a) is used, applied as if the
Eligible Employee were not using any safe harbor provided in Treasury Regulation
Section 1.415(c)-2(d), were not using any of the special timing rules provided
in Treasury Regulation Section 1.415(c)-2(e), and were not using any of the
special rules provided in Treasury Regulation Section
1.415(c)-2(g).  Notwithstanding the foregoing, the Sponsor of the Plan may elect
to use any available definition of compensation under Code Section 415 and the
Treasury Regulations thereunder in accordance with the election requirements set
forth in Treasury Regulation Section 1.409A-1(i)(8), including any available
safe harbor and any available election under the timing rules or special rules,
provided that the definition is applied consistently to all employees of the
Sponsor of the Plan for purposes of identifying Specified Employees.  The
Sponsor of the Plan may elect to use such an alternative definition regardless
of whether another definition of compensation is being used for purposes of a
qualified plan sponsored by it.  However, once a list of Specified Employees has
become effective, the Sponsor of the Plan cannot change the definition of
compensation for purposes of identifying Specified Employees for the period with
respect to which such list is effective.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Specified employee identification date.”  Unless another date is designated in
accordance with the requirements set forth in this paragraph and Treasury
Regulation Section 1.409A-1 (i)(8), the “specified employee identification date”
is December 31.  The Sponsor of the Plan may designate in accordance with the
requirements of Treasury Regulation Section 1.409A-1(i)(8) any other date as the
“specified employee identification date,” provided that the Sponsor of the Plan
must use the same “specified employee identification date” with respect to all
nonqualified deferred compensation plans, and any change to the “specified
employee identification date” may not be effective for a period of at least 12
months.  The Sponsor of the Plan may designate a “specified employee
identification date” in a separate document applicable to all its nonqualified
deferred compensation plans, provided that the employer will not be treated as
having designated a specified employee identification date before the
designation is legally binding on the Sponsor of the Plan and all affected
Eligible Employees. Any designation of a “specified employee identification
date” made on or before December 31, 2007, may be applied to any separation from
service occurring on or after January 1, 2005, unless and until subsequently
changed pursuant to this paragraph.  If no election is made in this regard, the
“specified employee identification date” will be December 31.
 
“Specified employee effective date.” Unless another date is designated in
accordance with the requirements of this paragraph and Treasury Regulation
Section 1.409A-1(i)(8), the “specified employee effective date” is the first day
of the fourth month following the “specified employee identification date.”  The
Sponsor of the Plan may designate in accordance with the requirements of
Treasury Regulation Section 1.409A-1(i)(8) any date following the “specified
employee identification date” as the “specified employee effective date,”
provided that such date may not be later than the first day of the fourth month
following the “specified employee identification date,” and provided further
that the Sponsor of the Plan must use the same “specified employee effective
date” with respect to all nonqualified deferred compensation plans, and any
change to the “specified employee effective date” may not be effective for a
period of at least 12 months.  The Sponsor of the Plan may designate a
“specified employee effective date” using a separate document applicable to all
plans, provided that the Sponsor of the Plan will not be treated as having
designated a “specified employee effective date” on any date before the
designation is legally binding on the Sponsor of the Plan and all affected
Eligible Employees.  Any designation of a “specified employee effective date”
made on or before December 31, 2007, may be applied to any Separation from
Service occurring on or after January 1, 2005, unless and until subsequently
changed pursuant to this paragraph.
 
The Sponsor of the Plan may adopt, in accordance with the requirements of
Treasury Regulation Section 1.409A-1(i)(8), an alternative method to identify
those Eligible Employee who will be subject to the six-month delay rule provided
in Code Section 409A(a)(2)(B)(i), provided that the alternative method is
reasonably designed to include all Specified Employees (determined without
respect to any available elections), the alternative method is an objectively
determinable standard providing no direct or indirect election to any employee
regarding its application, and the alternative method results in either all
employees or no more than 200 employees being identified in the class as of any
date.  Use of such an alternative method will not be treated as a change in the
time and form of payment for purposes of §1.409A-2(b) (the subsequent deferral
rules), even if the employee is not a Specified Employee when the payment is
delayed.
 
If as a result of a corporate transaction, two or more employers, more than one
of which has stock outstanding that is publicly traded on an established
securities market or otherwise immediately before the transaction, become one
entity, any stock of which is publicly traded on an established securities
market or otherwise immediately after the transaction (resulting public
company), the resulting public company’s next “specified employee identification
date” and “specified employee effective date” following the corporate
transaction are the “specified employee identification date” and “specified
employee effective date” that the acquiring employer would have been required to
use absent such transaction.  For this purpose, in the case of a corporate
merger, the acquiring employer is the employer that included the surviving
corporation in such merger, in the case of an acquisition by a corporation of
the stock of another corporation, the acquiring employer is the employer that
included the corporation that acquired such stock, and in all other cases, the
surviving company is determined on the basis of all of the facts and
circumstances.  For the period between the transaction and the next “specified
employee effective date,” the list of Specified Employees of the resulting
public company is determined by combining the lists of Specified Employees of
all employers participating in the transaction that were in effect at the date
of the corporate transaction, ranking such Specified Employees in order of the
amount of compensation used to determine each Specified Employee’s status as a
Specified Employee, and treating the top 50 of such Specified Employees, plus
any employees described in Code Section 416(i)(1)(ii) or 416(i)(1)(iii) and the
Treasury Regulations thereunder (relating to 1-percent and 5-percent owners) who
are not included in such top 50 Specified Employees, as Specified Employees for
the period between the corporate transaction and the next “specified employee
effective date.”  Alternatively, the resulting public company may elect in
accordance with the requirements of Treasury Regulation Section 1.409A-1(i)(8)
to use any reasonable method to determine the Specified Employees of the
resulting public company, including the use of an alternative method of
compliance described above, provided that such method is adopted no later than
90 days after the corporate transaction and applied prospectively from the date
the method is adopted.
 
If as part of a corporate transaction an employer that does not have outstanding
stock that is publicly traded on an established securities market or otherwise
immediately before the transaction (initial private company), and an employer
with stock outstanding that is publicly traded on an established securities
market or otherwise immediately before the transaction (initial public company),
become a single employer having stock that is publicly traded on an established
securities market or otherwise immediately after the transaction (resulting
public company), the resulting public company’s next “specified employee
identification date” and “specified employee effective date” following the
corporate transaction are the “specified employee identification date” and
“specified employee effective date” that the initial public company would have
been required to use absent such transaction.  For the period after the date of
the corporate transaction and before the next “specified employee effective
date,” the Specified Employees of the initial public company immediately before
the transaction continue to be the Specified Employees of the resulting public
company, and no Eligible Employees of the initial private company are required
to be treated as Specified Employees.
 
If as part of a corporate transaction, an employer with stock outstanding that
is publicly traded on an established securities market or otherwise immediately
before the transaction (initial public company), becomes two or more separate
companies, each with stock outstanding that is publicly traded on an established
securities market or otherwise immediately after the transaction
(post-transaction public companies), the next “specified employee identification
date” of each of the post-transaction public companies is the specified employee
identification date that the initial public company would have been required to
use absent such transaction.  For the period after the date of the corporate
transaction and before the next “specified employee effective date,” the
Specified Employees of the initial public company immediately before the
transaction continue to be the Specified Employees of the post-transaction
public companies.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
If as part of an initial public offering or corporate transaction not described
above, an employer with no outstanding stock that is publicly traded on an
established securities market or otherwise immediately before such offering or
other transaction (initial private employer), becomes one or more employers with
stock outstanding that is publicly traded on an established securities market or
otherwise immediately after such offering or other transaction (post-transaction
public company), each post transaction public company has a “specified employee
identification date” of December 31 and a “specified employee effective date” of
April 1, effective retroactively to the December 31 and April 1 next preceding
the offering or other transaction for purposes of identifying the Specified
Employees between the corporate transaction and the next December 31.
Alternatively, a post-transaction public company may elect in accordance with
the requirements of Treasury Regulation Section 1.409A-1(i)(8), a “specified
employee identification date” and “specified employee effective date” on or
before the date of the offering or other transaction.  If a public company makes
such an election, for the period after the offering or other transaction and
before the next “specified employee effective date,” the Specified Employees of
the post-transaction public company consist of the Eligible Employees that at
the time of the offering or other transaction would have been classified as
Specified Employees of the initial private company, had the initial private
company elected the same “specified employee identification date” and “specified
employee effective date” as selected by the post-transaction public company, and
had such initial private company had stock publicly traded on an established
securities market or otherwise as of the “specified employee identification
date” preceding the transaction.
 
For purposes of the rules regarding corporate transactions, references to
Specified Employees as of a corporate transaction or offering include any
Specified Employees identified through the use of an alternative method
described above, where the use of such alternative method was established and
effective at the time of the corporate transaction or offering.
 
For purposes of determining whether an employee meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding section 416(i)(5)), and therefore is a
key employee, the incorporation of the rules of Treasury Regulation Section
1.415(c)-2(g)(5) regarding the definition of compensation applies.  Accordingly,
the rule of Treasury Regulation Section 1.415(c)-2(g)(5)(i), generally requiring
the treatment as compensation of certain compensation excludible from an
employee’s gross income due to the location of the services or the identity of
the employer, applies.  In addition, a Sponsor of the Plan may elect in
accordance with Treasury Regulation Section 1.409A-1(i)(8) to apply the rule of
Treasury Regulation Section 1.415(c)-2(g)(5)(ii) to not treat as compensation
certain compensation excludible from an employee’s gross income on account of
the location of the services or the identity of the employer that is not
effectively connected with the conduct of a trade or business within the United
States.  An employer may elect to apply the rule of Treasury Regulation Section
1.415-2(g)(5)(ii) regardless of whether the employer has elected to apply the
rule to a qualified plan Sponsored by the employer; however, once a list of
Specified Employees has become effective, any election of the rule for that
period may not be changed.
 
The elections described above are effective only as of the date that all
necessary corporate action has been taken to make such elections binding for
purposes of all affected nonqualified deferred compensation plans in which the
employees of the employer that would become a Specified Employee due to the
application of such election participate.  Where a taxpayer attempts to make
such an election but such election is not binding on all the affected
nonqualified deferred compensation plans and applied consistently to all such
employees, the election is not effective and the rule regarding “specified
employee identification date” and “specified employee effective date” that would
apply absent an election is applicable for identifying Specified Employees.
 
The above definition of Specified Employee and the additional rules regarding
how Specified Employees may be identified are intended to comply with the Code
Section 409A Regulations and are deemed modified to the extent necessary to
comply with the Code Section 409A Regulations, including any modifications that
may be made to those regulations.  If the Sponsor of the Plan makes no special
elections regarding the identification of Specified Employees, the general rule
that treats all Eligible Employees who are “key employees” of the Sponsor of the
Plan pursuant to Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
Section 416(i)(5)) shall apply without modification.
 
2.26        Sponsor
 
Sponsor means Platinum Underwriters Reinsurance, Inc.
 
2.27        Valuation Date
 
Valuation Date means each day the New York Stock Exchange is open for trading.
 
2.28        Written or “in Writing”
 
Written or in Writing means, with respect to any documentation of an election or
other action by a Participant or by the Committee, that such documentation be
either in paper or, as permitted by the Committee, in electronic form; provided,
however, that such documentation must be adequate to establish a right that is
enforceable under applicable law.
 
2.29        Years of Service
 
Years of Service means with respect to any Participant or inactive Participant,
the number of whole years of his or her periods of service, as determined based
on the elapsed time method, with the Employer or any related employers.  A
Participant or inactive Participant will receive credit for the aggregate of all
time periods commencing with his or her employment commencement date.  A
Participant will also receive credit for any period of severance of less than 12
consecutive months.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE III ELIGIBILITY AND PARTICIPATION
 
3.1           Eligibility to Participate
 
Any Eligible Employee eligible to participate in the Plan on December 31, 2010
is eligible to participate in the Plan on January 1, 2011, provided such
employee continues to be an Eligible Employee on or after January 1,
2011.  Employees satisfying the eligibility requirements after the Effective
Date shall enter the Plan immediately following becoming members of the eligible
class.
 
3.2          Change in Status as Eligible Employee
 
The Committee shall have complete discretion to exclude one or more individuals
from Participant status for one or more Plan Years as the Committee deems
appropriate.
 
3.3          Cessation of Participation
 
A Participant shall cease active participation in the Plan upon the occurrence
of his or her Separation from Service, death or Disability.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV EMPLOYER CREDITS
 
4.1           Establishment of Participant Accounts
 
The Company shall establish and maintain on its books and records an Account
with several subaccounts in the name of each Participant to record:
 
(a)  
amounts of Matching Contribution Credits on the Participant’s behalf pursuant to
Section 4.2 of the Plan;

 
(b)  
amounts of Discretionary Employer Credits on the Participant’s behalf pursuant
to Section 4.3 of the Plan

 
(c)  
credits or debits for investment earnings or losses pursuant to Section 4.5 of
the Plan; and

 
(d)  
payments of benefits to the Participant or the Participant’s beneficiary
pursuant to  Article VI of the Plan.

 
4.2           Matching Contribution Credits
 
For each Participant who has made Qualified Plan deferrals of the maximum
permitted under Code section 402(g), or the maximum permitted under the
Qualified Plan, the Company shall credit the Matching Contribution Account with
credits in an amount equal to (a) minus (b) below:
 
(a)  
The matching contributions that the Participant would have received under the
Qualified Plan on the sum of the Participant’s Qualified Plan deferrals,
determined as though no limits otherwise imposed by the tax law applied to such
Qualified Plan match.

 
(b)  
The Qualified Plan match actually made to such participant under the Qualified
Plan for the applicable Plan Year.

 
In no event will the Matching Contribution Credit exceed 4% of the Participant’s
Compensation in excess of the limit imposed under Code Section 401(a)(17) unless
otherwise approved by the Company.
 
The Company shall credit the Matching Contribution Credits to the Participant’s
Matching Contribution Account as soon as administratively practical following
the applicable calendar quarter.
 
4.3           Discretionary Employer Contributions
 
The Company may determine, in its sole discretion, from time to time, an
applicable Discretionary Employer Credit to be applied to the Discretionary
Employer Accounts of select Participants.  The Committee shall determine the
time and manner for crediting the Discretionary Employer Credits to the
Participant’s Discretionary Employer Account.
 
4.4           Employee Deferral Elections
 
Employee deferrals of Compensation are not permitted under the terms of the
Plan.
 
4.5           Credits for Investment Earnings and Debits for Investment Losses
 
(a)  
All amounts credited to a Participant’s Account shall be credited with amounts
of investment earnings or debited with amounts of investment losses that
correspond to the total investment return earned by the Investment Fund or
combination of Investment Funds designated in advance by the Participant for
these purposes.

 
(b)  
The designation of one or more Investment Funds by a Participant under this
Section 4.5 of the Plan shall be used solely to measure the amounts of
investment earnings or losses that will be credited or debited to the
Participant’s Account on the Company’s books and records, and the Company shall
not be required under the Plan to establish any account in the Investment Funds
or to purchase any Investment Fund shares on the Participant’s behalf.

 
(c)  
The designation by a Participant of any Investment Funds under this Section 4.5
of the Plan shall be made in accordance with rules and procedures established by
the Committee.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(d)  
The Investment Funds are valued each day the New York Stock Exchange is open for
trading.

 
(e)  
A Participant may elect to revise the investment options with respect to
existing Account allocations or future contributions at any time (subject to any
Investment Fund limitation) by notification to the Committee in the prescribed
manner. The Committee, however, retains the right to review and restrict
transfer rights at any time.

 
(f)  
If a Participant fails to make a proper designation, then his or her Accounts
shall be deemed to be invested in the Investment Fund(s) designated by the
Committee from time to time for this purpose at the Committee’s
discretion.  Such investment option can be changed by the Committee from time to
time at the Committee’s discretion.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ARTICLE V VESTING
 
5.1          Vesting of Matching Contribution Account
 
A Participant shall be vested in the amounts credited to his or her Matching
Contribution Account as set forth below:
 
Vesting Percentage
Years of Service
0%
0
0%
1
100%
2

 
5.2          Vesting of Discretionary Employer Account
 
A Participant shall be vested in the amounts credited to his or her
Discretionary Employer Account as set forth below:
 
Vesting Percentage
Years of Service
0%
0
0%
1
100%
2

 
5.3          Accelerated Vesting
 
Regardless of the Participant’s Years of Service, a Participant’s interest in
his or her Accounts becomes fully (100%) vested upon his or her Retirement Date,
date of death, if his or her Separation from Service has not previously
occurred, upon the Committee’s determination that he or she is unable to
continue to perform his or her regular duties on account of Disability, or upon
a Change in Control.
 
5.4          Forfeiture of Non-vested Accounts
 
Once payments are to commence to a Participant, the portion of such Account not
yet vested, if any, will be forfeited by the Participant.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI PAYMENT OF BENEFITS
 
6.1           Distributions of Benefits
 
In general, a Participant shall receive payment of benefits in the form and
manner as described in this Article VI.
 
 
6.2           Time and Form of Distributions
 
A Participant’s distribution of benefits shall always be made in the form of a
lump sum payment as soon as practicable following the first to occur of the
Participant’s Separation from Service or a Change in Control, except to the
extent a delayed distribution is required pursuant to Section 6.3, below.
 
6.3           Distributions to Specified Employees.
 
Notwithstanding the foregoing, in the event that, as of the date a distribution
is to be made on account of a Participant’s Separation from Service, as
determined under the Code Section 409A Regulations, any distribution due
hereunder to such Participant on account of his or her Separation from Service
shall, if such Participant is determined to be a Specified Employee, not
commence until after the six (6) month anniversary of such Participant’s
Separation from Service.  Notwithstanding the foregoing, in the event a
distribution is delayed by reason of this Section 6.3 and the affected
Participant’s death occurs prior to commencement of such distribution, such
distribution shall be made as soon as practicable following such Participant’s
death.
 
6.4           Permitted Acceleration of Payment
 
Notwithstanding the timing provisions pursuant to Article VI of the Plan, the
time of a payment shall be accelerated in the following circumstances (but only
to the extent permitted under the Code Section 409A Regulations):
 
(a)  
Payment shall be made to the extent necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)) that meets the
requirements of the Company’s domestic relations order procedures applicable to
non-qualified plans, if such payment is made to an individual other than the
Participant.

 
(b)  
Payment shall be made to the extent necessary to comply with an ethics agreement
with the Federal government or to the extent reasonably necessary to avoid the
violation of an applicable federal, state, local, or foreign ethics law or
conflicts of interest law (including where such payment is reasonably necessary
to permit the Participant to participate in activities in the normal course of
his or her position in which the Participant would otherwise not be able to
participate under an applicable rule).

 
(c)  
Payment of a Participant’s entire Account may be made in the form of a lump sum
payment of amounts deferred under the Plan that do not exceed a specified
amount, provided any action by the Company causing such lump sum payment to be
made to a Participant is evidenced in Written form and executed by an authorized
officer of the Company no later than the date such lump sum payment is made, and
provided that that such lump sum payment results in the termination and
liquidation of the entirety of the Participant’s Account under the Plan, and his
or her deferred compensation benefits under all other agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Section 1.409A-1(c)(2) of the Code Section 409A
Regulations; and provided further that the total payment to the Participant
(under the Plan and all other arrangements treated as a single nonqualified
deferred compensation plan) is not in excess of the applicable dollar amount
under Code Section 402(g)(1)(B).

 
(d)  
Payment is permitted to the extent necessary to satisfy any applicable federal,
state and local income tax withholding and federal payroll withholding
requirements pursuant to provisions of Code Section 409A and the regulations
thereunder, related to benefits provided in the Plan.

 
(e)  
Payment of a Participant’s entire Account shall be made in the event of the
failure of the Plan (or failure of any other plan required to be aggregated with
the Plan pursuant to regulations published under Code Section 409A) to meet the
requirements of Code Section 409A.

 
6.5           Payment For Unforeseeable Emergency
 
A Participant who incurs an unforeseeable emergency may apply to the Committee
for an immediate distribution from his or her vested Account in an amount
necessary to satisfy such financial hardship and the tax liability attributable
to such distribution, subject to the rules set forth below.
 
(a)  
An unforeseeable emergency will be deemed to have occurred if the Participant
undergoes a severe financial hardship resulting from an illness or accident of
the Participant or his or her spouse, the Participant’s beneficiary, or his or
her dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the employee.   In addition,
the need to pay for the funeral expenses of a spouse, a beneficiary, or a
dependent may also constitute an unforeseeable emergency.

 
(b)  
A distribution on account of unforeseeable emergency may not be made to a
Participant to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the plan, if
applicable.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(c)  
Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the
distribution).  Determinations of amounts reasonably necessary to satisfy the
emergency need must take into account any additional compensation that is
available by reason of the cancellation of the Participant’s deferral election,
if applicable, upon a payment due to an unforeseeable emergency, which
cancellation shall be implemented to the extent permitted or required under the
Code Section 409A Regulations, and to the extent required under the Plan.

 
6.6           Payment of Disability Benefits
 
If a Participant incurs a Disability, the entire value of his or her Account
shall be distributed to the Participant in the form of a single lump sum.  Any
distribution pursuant to this Section 6.6 will occur following the determination
of the Disability as approved by the Committee.
 
6.7           Payment of Death Benefits
 
 
(a)  
Each Participant shall designate a beneficiary on the proper beneficiary form as
prescribed by the Committee to receive his or her Accounts in the event of
death. If a Participant dies with a balance credited to his or her Accounts,
such balance shall be paid to the applicable beneficiary or beneficiaries in a
single lump sum.

 
 
(b)  
Any distributions pursuant to this Section 6.7 will occur following the date of
death and receipt by the Company of acceptable proof of the Participant’s death
and approval by the Committee.

 
 
(c)  
Notwithstanding the above, if no beneficiary designation is on file with the
Company at the time of death of the Participant or such designation is not
effective for any reason then the designated beneficiary to receive such
benefits shall be as follows:

 
(1)  
the Participant’s surviving spouse; or

 
(2)  
if there is no surviving spouse, then to the Participant’s estate.

 
If a beneficiary dies before the Account is distributed, the Account shall be
paid to the beneficiary’s estate.
 
All decisions made by the Committee in good faith and based upon affidavit or
other evidence satisfactory to the Committee regarding questions of fact in the
determination of the identity of such beneficiary(ies) shall be conclusive and
binding upon all parties, and payment made in accordance therewith shall satisfy
all liability hereunder.
 
6.8           In-service Withdrawals and Distributions
 
Except as provided in Section 6.5, in-service withdrawals and distributions of
any kind shall not be permitted.
 
6.9           Change of Control
 
Following a Change of Control of the Company, the entire value of his or her
Account shall be distributed to the Participant in the form of a single lump
sum.  Any distribution pursuant to this Section 6.9 will occur following the
determination of a Change of Control as approved by the Committee.  For purposes
of this paragraph, a Change of Control shall be deemed to have occurred if, and
only if, it is determined as of the relevant date that a “change in ownership or
effective control” of the Company has occurred for purposes of Code Section 409A
(taking into account applicable provisions of the Code Section 409A Regulations,
as such may be modified from time to time, and taking into account also any
other guidance as may be issued by the IRS or the Treasury regarding this
definition).
 
6.10        Valuation of Distributions
 
The benefit amount of a Participant’s Account to be distributed pursuant to this
Article VI shall be based on the value of such Account on any Valuation Date
after instructions are received in good order by the Committee.
 
6.11         Timing of Distributions
 
Any distribution made in accordance with an event in this Article VI shall be
made as soon as administratively feasible following the event, but no later than
90 days following the date the benefit is payable under this Article VI and no
earlier than the 15th day of the month following the event that gives rise to
the distribution.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII  AMENDMENT AND TERMINATION OF PLAN
 
7.1           Amendments Generally
 
The Sponsor reserves the right to amend the Plan at any time. No amendment,
however, may reduce the amount credited to Accounts at the time of the
amendment’s adoption, except as may otherwise be required by law.  Without
limiting the generality of the foregoing, the Committee may amend the Plan to
impose such restrictions upon the timing, filing and effectiveness of Deferral
Elections, if applicable, the investment procedures and investment alternatives
available under the Plan and the distribution provisions of Article VI which the
Committee deems appropriate or advisable in order to avoid the current income
taxation of amounts deferred under the Plan which might otherwise occur as a
result of changes to the tax laws and regulations governing deferred
compensation arrangements such as the Plan and may also, in such event, cease
further deferrals under the Plan.
 
7.2           Right to Terminate
 
The Sponsor may terminate the Plan at any time in whole or in part.
 
(a)  
Except for such modifications, limitations or restrictions as may otherwise be
required to avoid current income taxation or other adverse tax consequences as a
result of changes to the tax laws and regulations applicable to the Plan, no
such plan amendment or plan termination authorized by the Committee shall
adversely affect the benefits accrued to date under the Plan or otherwise reduce
the then outstanding balances credited to Accounts or otherwise adversely affect
the distribution provisions in effect for those Accounts, and all amounts
deferred prior to the date of any such plan amendment or termination shall,
subject to the foregoing exception, continue to become due and payable in
accordance with the distribution provisions of Article VI as in effect
immediately prior to such amendment or termination.  Termination of the Plan
shall not serve to reduce the amount credited to an Account at the time of
termination.

 
(b)  
Notwithstanding the above, the Sponsor may terminate the Plan and distribute the
Participant’s credited Accounts in the form of a single lump sum. Such a Plan
termination may occur only if the conditions set forth below are met, consistent
with the requirements of Code Section 409A and the Code Section 409A
Regulations:

 
(i)  
The termination and liquidation does not occur proximate to a downturn in the
financial health of the Company;

 
(ii)  
The Company terminates and liquidates all agreements, methods, programs, and
other arrangements sponsored by the Company that would be aggregated with the
Plan under applicable provisions of the Code Section 409A Regulations assuming a
Participant in the Plan also had deferrals credited under all such other
agreements, methods, programs;

 
(iii)  
No payments in liquidation of the plan are made within 12 months of the date the
Sponsor takes all necessary action to irrevocably terminate and liquidate the
Plan (other than amounts distributed under the terms of the Plan without regard
to the action to terminate and liquidate the Plan);

 
(iv)  
All payments in liquidation of the Plan are made within 24 months of the date
the Sponsor takes all necessary action to irrevocably terminate and liquidate
the Plan; and

 
(v)  
The Sponsor does not adopt a new plan that would be aggregated with the Plan
under applicable provisions of the Code Section 409A Regulations if assuming a
Participant participated in both plans, at any time within three years following
the date the Sponsor takes all necessary action to irrevocably terminate and
liquidate the Plan.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE VIII MISCELLANEOUS
 
8.1           Unfunded Plan
 
This Plan is an unfunded deferred compensation arrangement for Eligible
Employees. While it is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA, the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains unfunded for federal tax purposes and
for purposes of Title I of ERISA. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any employee or
other person. To the extent any person acquires a right to receive a payment
from the Company under the Plan, such right shall be no greater than that of an
unsecured general creditor of the Company.
 
8.2           Nonguarantee of Employment
 
Nothing contained in the Plan shall be construed as a contract of employment
between the Company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any Participant with or without cause.
 
8.3           Nonalienation of Benefits
 
(a)  
Except as provided in Section 6.4 or as may be required by law, benefits payable
under the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, whether voluntary or involuntary. Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of any right to benefits under the Plan shall be void. The Company shall not in
any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits under the Plan.

 
(b)  
Notwithstanding Section 8.3(a) of the Plan, if a Participant is indebted to the
Company at any time when payments are to be made by the Company to the
Participant under the provisions of the Plan, the Company shall have the right
to reduce the amount of payment to be made to the Participant (or the
Participant’s beneficiary) to the extent of such indebtedness. Any election by
the Company not to reduce such payment shall not constitute a waiver of its
claim for such indebtedness.

 
8.4           Taxes and Withholding
 
For each Plan Year in which the Participant defers a portion of Compensation
under this Plan, the Company or its delegate will withhold from the
Participant’s non-deferred Compensation the Participant’s share of FICA and
other employment taxes.
 
8.5           Applicable Law
 
To the extent not preempted by federal law, this Plan shall be construed and
enforced in accordance with the laws of the state of New York.
 
8.6           Headings and Subheadings
 
Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions.
 
8.7           Severability
 
The invalidity and unenforceability of any particular provision of this plan
shall not affect any other provision and the Plan shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.
 
8.8           Expenses
 
In addition to the expenses and costs that may be charged against Participants’
Accounts pursuant to other provisions of the Plan, each Participant’s Account
shall also be charged with its allocable share of all other costs and expenses
incurred in the operation and administration of the Plan, except to the extent
the Company elects in its sole discretion to pay all or a portion of those costs
and expenses.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
8.9           Facility of Payment
 
In the event the Committee determines, on the basis of medical reports or other
evidence satisfactory to the Committee, that the recipient of any benefit
payments under the Plan is incapable of handling his affairs by reason of
minority, illness, infirmity or other incapacity, the Sponsor may disburse such
payments, or direct the trustee to disburse such payments, as applicable, to a
person or institution designated by a court which has jurisdiction over such
recipient or a person or institution otherwise having the legal authority under
State law for the care and control of such recipient.  The receipt by such
person or institution of any such payments shall be complete acquittance
therefore, and any such payment to the extent thereof, shall discharge the
liability of the trust for the payment of benefits hereunder to such recipient.
 
8.10         USERRA
 
Notwithstanding anything herein to the contrary, the Committee shall permit any
Participant election and make any payments hereunder required by the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended, 38 USC
4301-4334.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
ARTICLE IX ADMINISTRATION OF THE PLAN
 
9.1           Powers and Duties of the Committee
 
The Board of Directors, or its designee, shall appoint members of the Committee.
The Committee will be responsible for the administration of the Plan. The
Committee shall have full responsibility to represent the Company and the
Participants in all things it may deem necessary for the proper administration
of the Plan. Subject to the terms of the Plan, the decision of the Committee
upon any question of fact, interpretation, definition or procedures relating to
the administration of the Plan shall be conclusive. The responsibilities of the
Committee shall include, but not be limited to, the following:
 
(a)  
Verifying all procedures by which payments to Participants and their
beneficiaries are authorized.

 
(b)  
Deciding all questions relating to the eligibility of employees to become
Participants in the Plan.

 
(c)  
Interpreting the provisions of the Plan in all particulars.

 
(d)  
Establishing and publishing rules and regulations for carrying out the Plan.

 
(e)  
Preparing an individual record for each Participant in the Plan, which shall be
available for examination by such Participant, or authorized persons.

 
(f)  
Reviewing and answering any denied claim for benefits that has been appealed to
the Committee under the provisions of this Article.

 
The Committee may delegate any or all of its responsibilities under the Plan to
such individual(s) or entities selected by the Committee in its sole discretion.
 
9.2           Claims Procedure
 
 
(a)  
Filing of Claim. Any Participant or beneficiary under the Plan may file a
written claim for a Plan benefit with the Committee or with a person named by
the Committee to receive claims under the Plan.

 
 
(b)  
Notice of Denial of Claim. In the event of a denial or limitation of any benefit
or payment due to or requested by any Participant or beneficiary under the Plan
(“claimant”), the claimant shall be given a written notification, including
electronic communication, containing specific reasons for the denial or
limitation of the benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
the benefit is based. In addition, it shall contain a description of any other
material or information necessary for the claimant to perfect a claim, and an
explanation of why such material or information is necessary. The notification
shall further provide appropriate information as to the steps to be taken if the
claimant wishes to appeal the denial or limitation of benefit and submit a claim
for review. This written notification shall be given to a claimant within 90
days after receipt of the claim by the Committee or 180 days if special
circumstances require an extension of time for process of the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of said 90-day
period, and such notice shall indicate the special circumstances which make the
postponement appropriate.

 
 
If the claim concerns disability benefits under the Plan, the Committee shall
notify the claimant in writing within 45 days after the claim was filed in order
to deny it. If special circumstances require an extension of time to process the
claim, the Committee shall notify the claimant before the end of the 45-day
period that the claim may take up to 30 days longer to process. If special
circumstances still prevent the resolution of the claim, the Committee may then
only take up to another 30 days after giving the claimant notice before the end
of the original 30-day extension. If the Committee gives the claimant notice
that the claimant needs to provide additional information regarding the claim,
the claimant must do so within 45 days of that notice.

 
 
(c)  
Right of Review. In the event of a denial or limitation of the claimant’s
benefit, the claimant or the claimant’s duly authorized representative shall be
permitted to review pertinent documents free of charge upon request and to
submit to the Committee issues and comments in writing. In addition, the
claimant or the claimant’s duly authorized representative may make a written
request for a full and fair review of the claim and its denial by the Committee;
provided, however, that such written request must be received by the Committee
within 60 days after receipt by the claimant of written notification of the
denial or limitation of the claim. The 60-day requirement may be waived by the
Committee in appropriate cases.

 
 
(d)  
Decision on Review. A decision shall be rendered by the Committee within 60 days
after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days, but in no event shall the
decision be rendered more than 120 days after the receipt of such request for
review. Any decision by the Committee shall be furnished to the claimant in
writing and shall set forth the specific reasons for the decision and the
specific plan provisions on which the decision is based.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
If the initial claim was for Disability benefits under the Plan and the claim
has been denied by the Committee, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision. The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim. If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.   The
Committee shall provide the claimant with written notification of a plan’s
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.

 


 
EXECUTION OF DOCUMENT
 

Attest:      Platinum Underwriters Reinsurance, Inc.                      
/s/ Robert DeProspo
   
By: /s/ James M. Conway
 
VICE PRESIDENT
   
Senior Vice President
 
 
   
Date:  February 4, 2011
 



 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Addendum I
 
Any participant in the Plan who is employed by Platinum Underwriters Holdings,
Ltd. or Platinum Underwriters Bermuda, Ltd. and is a taxpayer in the United
States of America (“U.S. Taxpayer”) shall not be eligible to participate in the
Plan, and shall not be a participant in this Plan for any periods after December
31, 2008.
 
Furthermore, in accordance with IRC Section 457A, all amounts of deferred
compensation under this Plan payable to a U.S. Taxpayer described above shall be
includible in gross income by such U.S. Taxpayer no later than the last taxable
year beginning before 2018.   Accounts shall be disbursed in the time and manner
as directed by the Committee.
 


 
- 19 -


